IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 505PA10

                                FILED 27 JUNE 2013

STATE OF NORTH CAROLINA

             v.

DAVID FRANKLIN HURT



      On discretionary review pursuant to N.C.G.S. ' 7A-31 of a unanimous

decision of the Court of Appeals, 208 N.C. App. 1, 702 S.E.2d 82 (2010), finding

prejudicial error in a judgment entered on 4 April 2008 by Judge Thomas D.

Haigwood in Superior Court, Caldwell County, and remanding for a new sentencing

trial. Heard in the Supreme Court on 12 February 2013.

      Roy Cooper, Attorney General, by Daniel P. O’Brien, Assistant Attorney
      General, for the State-appellant.
      Staples S. Hughes, Appellate Defender, by Barbara S. Blackman, Assistant
      Appellate Defender, for defendant-appellee.

      PER CURIAM.

      For the reasons stated in State v. Ortiz-Zape, ___ N.C. ___, ___, ___ S.E.2d

___, ___ (2013), the decision of the Court of Appeals is reversed. The case is

remanded for consideration of the remaining issues on appeal.

      REVERSED AND REMANDED.



      Chief Justice PARKER and Justice HUDSON dissent for the reasons stated

in Justice Hudson’s dissenting opinions in State v. Ortiz-Zape, ___ N.C. ___, ___
                                    STATE V. HURT

                                   Opinion of the Court



S.E.2d ___ (2013) (329PA11) and State v. Brewington, ___ N.C. ___, ___ S.E.2d ___

(2013) (235PA10).

        Justice BEASLEY did not participate in the consideration or decision of this

case.




                                           -2-